MOELLER, Vice Chief Justice,
dissenting.
SUMMARY
I respectfully dissent. I do so because I cannot agree with the majority’s conclusion that “it is apparent that the council acts in an administrative or ministerial role, rather than in any legislative capacity, in fulfilling its duty to prepare and file with the Secretary of State an impartial analysis of initiative proposals.” Maj. op. at 588, 886 P.2d at 1344; see also FAIR v. Greene, No. CV-94-0317-SA, order at 2 (Ariz. Aug. 12, 1994) (instructing Legislative Council to reconsider and adopt a new analysis, labelling the Council “an agency of the legislative department and [acting] in a ministerial capacity”). I conclude that the preparation of the impartial analysis as directed by Ariz.Rev.Stat. Ann. (A.R.S.) § 19-124(B) (Supp.1994) is not a ministerial act, but is instead a legislative act not subject to judicial review.
*594I believe this court lacks jurisdiction or, at a minimum, should decline to exercise jurisdiction over this matter for three reasons: (1) separation of powers principles prevent judicial review of legislative acts; (2) the actions of the Legislative Council in formulating and voting upon the language of an impartial analysis is not a ministerial act subject to special action review in the nature of mandamus; (3) if the act of the Council is considered an administrative act by an administrative agency, special action review is still inappropriate.
DISCUSSION
I. SEPARATION OF POWERS
In matters relating to initiatives and referenda, the Arizona Constitution directs that state officials “shall be guided by the general law until legislation shall be especially provided therefor.” Ariz. Const, art. 4, pt. 1, § 1(11). Acting in accordance with this constitutional mandate, the legislature has enacted appropriate implementing statutes, including the one involved in this case, AR.S. § 19-124Q3), which requires the preparation of an impartial analysis of initiative measures. The legislature has chosen to keep this task entirely within the legislature itself by designating a committee of legislators, called the Legislative Council, to adopt an analysis for the election pamphlet. Id.; AR.S. § 41-1301 (A) (1992); AR.S. § 41-1304(A)(9) (Supp.1994). One cannot be a member of the Legislative Council without being an elected representative. In choosing the members of the Council, the Senate President and Speaker of the House are mandated to consider geographic factors so that “each geographical area of the state has representation on the council.” A.R.S. § 41-1301(A). Furthermore, AR.S. § 19-124(B) provides that the Legislative Council shall prepare the impartial analysis “after providing reasonable opportunity for comments by all legislators.” Both the makeup of the Council and the process of adopting the analysis show that the Council is a committee of elected representatives acting in their elected capacities.
The separation of powers principle is expressly imbedded in our constitution. Article 3 of the Arizona Constitution states:
The powers of the government of the State of Arizona shall be divided into three separate departments, the Legislative, the Executive, and the Judicial; and, except as provided in this Constitution, such departments shall be separate and distinct, and no one of such departments shall exercise the powers properly belonging to either of the others.
This court has reaffirmed the separation of power principle by stating: “It is well-established by the decisions of this Court that Article III prohibits the intervention of the judicial department in the internal workings of the legislative process.” Queen Creek Land & Cattle Corp. v. Yavapai County Bd. of Supervisors, 108 Ariz. 449, 451, 501 P.2d 391, 393 (1972). I believe the majority’s order of August 12,1994, requiring the Council to redeliberate and adopt a different analysis is a judicial intrusion into the legislative process that is prohibited by Article 3 of our constitution.
The majority cites cases from other states in which courts have judicially reviewed language prepared to accompany ballot measures. However, a review of states that have “impartial summary” or “impartial analysis” statutes for ballot measures shows that in those states the analysis or summary is either done by unelected officials9 or is done *595by an elected official under statutes expressly conferring jurisdiction on courts to review the decision.10
Arizona differs markedly from those other states because in Arizona the analysis is done entirely by elected legislators and there is no express grant of jurisdiction for any court to review. Adams v. Bolin, 74 Ariz. 269, 285, 247 P.2d 617, 628 (1952) (“In the absence of express statutory power, the courts are without jurisdiction to interfere ... with the exercise of the legislative function.”). In Mecham v. Gordon, 156 Ariz. 297, 302, 751 P.2d 957, 962 (1988), we stated,
Article 3 of the state Constitution prohibits judicial interference in the legitimate functions of the other branches of our government. We will not tell the legislature when to meet, what its agenda should be, what it should submit to the people, what bills it may draft or what language it may use. The separation of powers required by our Constitution prohibits us from intervening in the legislative process.
I believe that this court lacks authority to order the Council, a legislative body acting in a discretionary manner, to adopt a different analysis. See 52 Am.Jur.2d Mandamus § 131 (1970):
[I]n view of the separation [of powers] ... mandamus will not issue to compel a state legislature or its officers to exercise their legislative functions, or to control its action with respect to duties involving the exercise of discretion____
Because the Council, in adopting an analysis, acts as a legislative body and because this court does not have express jurisdiction to review its decisions, the constitution commands us to refrain from exercising jurisdiction in this case.
II. SPECIAL ACTION IN NATURE OF MANDAMUS
Even if this court were to get beyond the separation of powers problem, the nature of the duty of the Legislative Council makes special action relief inappropriate. The special action in this case would have been la-belled a request for mandamus under the traditional procedures. See, e.g., State Bd. of Barber Examiners v. Walker, 67 Ariz. 156, 192 P.2d 723 (1948). The rules for special actions were not intended to, and did not, create any new claims. Rule 1(a), Ariz.R.P.Special Actions. Instead, the special action rules were intended to provide relief historically provided by the traditional writs. Id.
In determining whether mandamus is appropriate to compel action by a government official, the dispositive inquiry is whether the *596official’s duty is “ministerial” or “discretionary.” 52 Am.Jur.2d Mandamus § 73 (1970) (“The controlling question ... is whether the thing sought to be enforced is the performance of a ministerial act which it is clearly the legal duty of the officer to perform without any inquiry into facts on his part.”). When an official fails to perform a mandatory ministerial duty, this court has the power of mandamus to order the officer to act as required by law. See, e.g., Industrial Dev. Auth. v. Nelson, 109 Ariz. 368, 377, 509 P.2d 705, 714 (1973); Rhodes v. Clark, 92 Ariz. 31, 35, 373 P.2d 348, 350 (1962); Walker, 67 Ariz. at 162, 192 P.2d at 726-27. If, on the other hand, the duty is discretionary, the court cannot compel performance. As early as 1881, the Supreme Court of the Territory of Arizona stated,
The writ of mandate lies to compel an inferior court, board, tribunal, or officer to act, but never to command how to act, unless the act be purely ministerial. If the act sought for be judicial or discretionary in its character, no court by its writ of mandate can command what this action shall be, much less can it command how and what the said action shall be after he or it has already fully acted upon the matter, no matter how erroneously.
Osborn v. Clark, 1 Ariz. 397, 398, 25 P. 797, 797 (1881); see also Graham v. Moore, 56 Ariz. 106, 109, 105 P.2d 962, 964 (1940); Dorrington v. Board of Supervisors, 8 Ariz. 4, 6, 68 P. 541, 542 (1902); Territory ex rel. Sherman v. Board of Supervisors, 2 Ariz. 248, 251, 12 P. 730, 731 (1887).
In Winsor v. Hunt, 29 Ariz. 504, 243 P. 407 (1926), this court defined “ministerial duty” as ‘“a simple, definite duty, arising under conditions admitted or proved to exist, and imposed by law.’ ” Id. at 514, 243 P. at 411 (quoting Mississippi v. Johnson, 71 U.S. (4 Wall.) 475, 498, 18 L.Ed. 437 (1866)). For example, in Walker, this court found that the Board of Barber Examiners violated a ministerial duty in failing to issue a license where the petitioner satisfied all the requirements to obtain the license. 67 Ariz. at 168, 192 P.2d at 729. In Williams v. Parrack, 83 Ariz. 227, 319 P.2d 989 (1957), we held that the Phoenix City Council, in refusing to submit a valid initiative petition to the voters, violated a duty that was purely ministerial. Id. at 230, 319 P.2d at 991. Also, in Adams v. Bolin, 74 Ariz. 269, 247 P.2d 617 (1952), we determined that the certification of a referendum by the Secretary of State to the clerks of the boards of supervisors “is manifestly a ministerial act not requiring discretion.” Id. at 285, 247 P.2d at 628.
The analysis performed by the Legislative Council is vastly different from the ministerial acts typically involved in mandamus actions. The nature of the relief granted by the court itself demonstrates this. When the majority decided this case after oral argument on August 12, 1994, it specified no precise act that the Council was to perform. Instead, it remanded the matter to the Council for more deliberation, for more analysis, and for more voting. The Council had debated alternatives in an open hearing and it had rejected the staffs analysis in favor of an alternative advanced by one of its members. The Council members were acting in their elected, not ministerial, capacities in considering, weighing and approving the analysis. Preparing an impartial analysis of a complex initiative proposal is far from a “simple” ministerial act. See Winsor, 29 Ariz. at 514, 243 P. at 411.
This is not to say that none of the Council’s duties is ministerial. See, e.g., AR.S. § 41-1303(B) (1992) (prepare annual report); id. § 41-1304(A)(5) (Supp.1994) (maintain legislative reference library). Of all the duties assigned to the Legislative Council, however, the one that most resembles the preparation of the impartial analysis is bill drafting. Id. § 41-1304(A)(1) (Supp.1994). A great deal of discretion is involved both in drafting bills and adopting impartial analyses, and this court should no more interfere in the latter than in the former. Activities such as bill drafting are not judicially reviewable. Mecham, 156 Ariz. at 302, 751 P.2d at 962 (1988) (“We will not tell the legislature ... what bills it may draft or what language it may use.”).
*597Judicial review of the language of the impartial analysis is much akin to judicial review of the language of an initiative itself. This court has no power to review such language. Tilson v. Mofford, 153 Ariz. 468, 470, 737 P.2d 1367, 1369 (1987). The special concurrence in Tilson states:
Believing ... that the democratic process requires questions of fairness in drafting to be resolved first by the electorate rather than the judiciary, I concur in the holding that the judicial branch has no power to keep the proposal off the ballot simply because we might believe the matter has not been submitted to the people in a fair form.
Id. at 473, 737 P.2d at 1372 (Feldman, V.C.J., concurring). Tilson involved the language of the initiative itself, whereas this case deals with an analysis in a publicity pamphlet. Doubtless, the language in the initiative is more important than the language in a publicity pamphlet. Yet this court held that it does not have the power to review the language in the initiative before the vote. Id. at 470, 737 P.2d at 1369. Similar considerations should lead us to conclude that we do not have the jurisdiction to review the language adopted for the publicity pamphlet by the Legislative Council.
The majority opinion invites the routine challenge in this court of Legislative Council analyses over the very subjective meaning of the words “impartial analysis” in section 19-124(B). Indeed, the order granting relief to petitioners has already spawned a “copycat” petition asking this court to review the language of another initiative summary. People’s Choice Initiative Comm. v. Hogue, No. CV-94-0373-SA (Ariz. Sept. 7, 1994).
On a more practical level, what would this court have done if the petitioners had again protested the language adopted by the Legislative Council after this court’s order? If the court again agreed with the petitioners, would the court step in and write the language to meet its view of impartiality? Would it prohibit the use of the adopted language on the pamphlet? These practical considerations are of the sort that have led to the adoption of the principle limiting mandamus to ministerial duties.
III. REVIEW OF ADMINISTRATIVE DECISIONS
The majority also labels the Legislative Council as an administrative agency. Maj. op. at 588, 886 P.2d at 1344 (“[T]he legislative council is a statutory agency ... [acting] in an administrative or ministerial role.”). The actions of the Legislative Council in which the members deliberate in their elected capacities do not lend themselves to being termed administrative, but assuming, arguendo, that they are, jurisdiction still does not lie.
Judicial review of administrative decisions is governed by the Administrative Review Act (ARA), A.R.S. §§ 12-901 to 12-913 (1992). Under the ARA, jurisdiction to review actions by an agency lies in the superior court, not the supreme court. A.R.S. § 12-905(A); Rhodes v. Clark, 92 Ariz. 31, 37, 373 P.2d 348, 352 (1962) (ARA “was passed to provide a plain, speedy, and adequate remedy for all adverse administrative determinations covered thereby.”); see Rosenberg v. Arizona Bd. of Regents, 118 Ariz. 489, 493, 578 P.2d 168, 172 (1978) (holding that writ of mandamus was inappropriate to grant relief from agency determination because ARA provided adequate remedy). Furthermore, the definition of agency specifically excludes those “in the judicial or legislative departments of the state government.” A.R.S. § 12-901(1). Therefore, the analysis of the Legislative Council, a branch of the legislature, is not subject to review as an administrative agency in this court or any other.
CONCLUSION
For each of the reasons stated, I would dismiss the petition for special action.
CORCORAN, J., concurs.

. Alaska Stat. § 15.58.020(6) (1988) (Legislative Affairs Agency prepares neutral summary for election pamphlet).
Elections—Code Reorganization, Ch. 920, § 2, 1994 Cal.Legis.Serv. 4208-09 (West) (Legislative Analyst prepares impartial analysis of measure); id. at 4209 (“Any voter may seek writ of mandate requiring any [ballot measure description] to be amended or deleted from the ballot” with venue in Sacramento County).
Colo. Const, art. 5, § l(7.5)(a)(II) ("Nonpartisan research staff of the general assembly" shall prepare a ballot information booklet with a “fair and impartial analysis of each measure.”); id. § 1-40-124.5 (preparation of ballot information *595pamphlet by director of research of the legislative council of the general assembly).
D.C.Code Ann. § 1-286 (1992) (appointed Board of Elections and Ethics has power to propose accurate summary of initiative; superior court has power of mandamus to order Board to correct inaccurate summary); id. § l-1320(c) (1992 & Supp.1994) (Board shall prepare a true and impartial statement of measure); id. § l-1320(e) (jurisdiction over disputes concerning the statement in superior court).
Fla.Stat.Ann. § 101.161 (West Supp.1994) (initiative sponsor provides an unambiguous explanatory statement of amendment or measure for approval by the Secretary of State).
Or.Rev.Stat. § 251.205 (1989) (committee of two proponents, two opponents, and a fifth member appointed by the four draft explanatory statement); id. § 251.215 (committee shall prepare and file with Secretary of State an impartial statement explaining the measure); id.§ 251.235 (any dissatisfied person may petition the supreme court to review statement and certify different explanation).
Utah Code Ann. § 20-lla-8(4)(c) (Supp.1994) (office of legislative research and general counsel provides analysis' for voter information pamphlets); id. § 20-lla-6(l) (1991) (director of research of the legislative council shall prepare impartial analysis of measure).


. Alaska Stat. § 15.45.180(a) (1988) (Lieutenant Governor and Attorney General draft the impartial summary of initiative for ballot); id. § 15.45.090 (Lieutenant Governor prepares impartial summary for petitions); id. § 15.45.240 (jurisdiction in superior courts).
Ark.Code Ann. § 7-9-107(b) (Michie 1993) (Attorney General to approve or substitute the ballot title of petitions); id. § 7-9-107(d)-(e) (judicial review with supreme court).
Wyo.Stat. § 22-24-117 (1992) (Secretary of State and Attorney General provide impartial summary); id. § 22-24-122 (jurisdiction in district court of Laramie County).